McCulloch, C. J., (dissenting). I concur fully in the conclusion of the májority that the limit of appellee’s recovery must be the sum of $5,500 which is to be refunded to Tillman Shaw, being the price of the property sold to him. This restores appellee to the situation which it would have occupied if it had received the expected benefits under the will of Mary Hare, and it can justly claim no more. I do not, however, agree that appellee ought to recover anything from the estate of Ella Hare. It voluntarily accepted the custody of the imbecile under the terms of Mary Hare’s will, and if les? property was realized than expected that was the mistake of appellee alone, and it is my opinion that no principle of equity will justify a claim against the estate of an imbecile because of disappointment in the quantity of property received under the will. Mary Hare did not attempt to devise any property except that which she owned, so it can not be said that there was a mutual mistake. I think there is no equity in the complaint, and that it should be dismissed.